Citation Nr: 1338584	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  06-34 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating higher than 20 percent before October 11, 2012, and a rating higher than 40 percent from October 11, 2012, for degenerative joint and disc disease of the thoracolumbar spine.  

2.  Entitlement to a rating higher than 20 percent for disc disease of the cervical spine.  

3.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability. 

(The issue of entitlement to service connection for a seizure disorder will be the subject of a separate decision.)


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1989 to May 1994.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied ratings higher than 20 percent for disabilities of the thoracolumbar spine (formerly characterized as degenerative disease of the lower thoracic and upper lumbar spine status post injury) and the cervical spine (formerly characterized as cervical spine disability with spasm and X-rays evidence of straightening of cervical lordosis status post injury); both disabilities were assigned a 20 percent rating.  The Veteran expressed his disagreement with the rating decision by filing a notice of disagreement in March 2009.  

In August 2009, the Board remanded the case to the RO for the issuance of a statement of the case (SOC), in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  In May 2010, the RO issued the Veteran an SOC on the increased rating matters, and the Veteran perfected his appeal to the Board with the filing of a substantive appeal June 2010.  

In February 2011, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In December 2011, the Board remanded the case to the RO for additional development of the issues.  Other issues also on appeal at that time consisted of service connection for a seizure disorder and service connection for muscle tension headaches.  The latter issue of service connection was subsequently granted by the RO and is no longer for appellate consideration.  The former issue of service connection remains on appeal.  However, as the Veteran presented testimony on this issue during a July 2009 videoconference hearing to a different Veterans Law Judge at the Board, only that other Veterans Law Judge may participate in a decision regarding the claim.  As noted on the first page of this decision, a decision on the claim of entitlement to service connection for a seizure disorder will be issued under separate cover.  

Then, in an April 2013 rating decision, the RO granted a 40 percent rating for the degenerative joint and disc disease of the thoracolumbar spine, effective October 11, 2012.  The Veteran has, nevertheless, continued his appeal for a higher rating.   

The issue of entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  For the period before July 31, 2012, the Veteran's degenerative joint and disc disease of the thoracolumbar spine is manifested by chronic low back pain, limitation of motion consisting of not less than 60 degrees of forward flexion, and degenerative changes involving the thoracolumbar spine confirmed by X-rays, MRIs, CTs; there was no objective evidence of ankylosis, incapacitating episodes, or radiculopathy of the lower extremities. 

2.  For the period beginning July 31, 2012, the Veteran's degenerative joint and disc disease of the thoracolumbar spine is manifested by chronic low back pain, flexion limited to 20 degrees, and incapacitating episodes having a total duration of four weeks; there is no objective evidence of ankylosis, radiculopathy of the lower extremities, or incapacitating episodes having a total duration of at least six weeks. 

3.  For the period covered in this appeal, the Veteran's disc disease of the cervical spine is manifested by chronic neck pain, limitation of motion consisting of not less than 25 degrees of forward flexion, and degenerative changes involving the cervical spine confirmed by X-rays, MRIs, CTs; there was no objective evidence of ankylosis, incapacitating episodes, or radiculopathy of the upper extremities. 


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, and no higher, beginning July 31, 2012 for degenerative joint and disc disease of the thoracolumbar spine, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5243 (2013). 

2.  The criteria for a rating higher than 40 percent from July 31, 2012, for degenerative joint and disc disease of the thoracolumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2013). 

3.  The criteria for a rating higher than 20 percent for disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The RO provided the Veteran in this case with content-complying VCAA notice on the claims for higher ratings by letters in August 2007 and September 2008.  In each of the notices the Veteran was informed of the type of evidence needed to substantiate the claims for higher ratings, namely, evidence to show that the disabilities were worse and the effect the disabilities had on employment.  He was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  The notices included the provisions for the effective date of the claims and for the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, namely, a worsening or increase in severity of the disability and the effect that worsening has on employment). 

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claims.  38 U.S.C.A. § 5103A(a), (b) and (c).  The Veteran was afforded the opportunity for a hearing before a Veterans Law Judge in February 2011.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in February 2011, the Veterans Law Judge indicated that the hearing would focus on the issues of higher ratings for the Veteran's service-connected thoracolumbar and cervical spine disabilities, and discussed the elements of the claims that were lacking to substantiate the claims.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the Veterans Law Judge asked questions to ascertain the severity of the spine disabilities.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked and that might substantiate the claims.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for a higher rating.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The RO has also obtained the Veteran's VA records.  The Veteran has not identified any additionally available evidence such as private medical records for consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in October 2008, April 2010, and October 2012.  As the examinations contain the Veteran's medical history, findings, and an opinion with a rationale to support the conclusions reached in the opinion, the Board finds that the reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  There is no evidence in the record dated subsequent to the October 2012 VA examination that shows a material change in the spine disabilities to warrant a reexamination.  38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran is required to comply with the duty to assist. 

Rating Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected degenerative joint and disc disease of the thoracolumbar spine is currently rated 20 percent before October 11, 2012 and 40 percent from October 11, 2012.  His disc disease of the cervical spine is currently rated 20 percent.  Both disabilities are evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, for lumbosacral or cervical strain; however, after October 11, 2012, the thoracolumbar spine is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, for intervertebral disc syndrome.
 
The criteria for rating a disability of the spine are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine.

Under the criteria for evaluating lumbosacral strain (Diagnostic Code 5237) and degenerative arthritis of the spine (Diagnostic Code 5242), a 20 percent evaluation requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Notes 2 and 5, following the General Rating Formula for Diseases and Injuries of the Spine.  

Under the criteria for evaluating cervical strain (Diagnostic Code 5237) and degenerative arthritis of the spine (Diagnostic Code 5242), a 20 percent rating requires forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating requires forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating requires unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242. 

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Ankylosis is a condition in which the entire cervical spine is fixed in flexion or extension.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Notes 2 and 5, following the General Rating Formula for Diseases and Injuries of the Spine.  

Additionally, under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  Note 1, following the General Rating Formula for Diseases and Injuries of the Spine.  In evaluating peripheral nerve injuries, the rating schedule provides for evaluations extending from 0 percent up to 20 percent for mild incomplete paralysis, from 10 percent up to 40 percent for moderate incomplete paralysis, and from 20 percent to 70 percent, all depending on the particular nerve or nerve group of the upper extremity that is affected.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8730. 

Rating factors for a disability of the musculoskeletal system included functional loss.  A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

The lumbar vertebrae are considered groups of joints.  As regards the joints, the factors of disability reside in reductions of the joints normal excursion of movements in different planes.  Factors for considerations include excess fatigability, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45; DeLuca at 206-07. 

Also with periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Further, intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine (as discussed above) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months is rated 10 percent; incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months is rated 20 percent; incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, is rated 40 percent; and incapacitating episodes having a total duration of at least 6 weeks during the past 12 months is rated 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Prior to applying the pertinent rating criteria to the facts of the case, the Board notes at this juncture that it has reviewed all of the evidence of record, to include both in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  The Virtual VA file contains additional VA treatment records which were considered by the RO in the April 2013 supplemental statement of the case.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis regarding the thoracolumbar and cervical spine will focus specifically on what the evidence shows, or fails to show, as to the claims.

Thoracolumbar Spine Disability

The Veteran asserts that a rating higher than 20 percent before October 11, 2012 and a rating higher than 40 percent from October 11, 2012 are warranted for his degenerative joint and disc disease of the thoracolumbar spine.  At a February 2011 hearing, he testified that his daily lumbar spine pain was 8 out of 10 in severity and that he was prescribed bed rest for nearly 40 days prior to his last surgery.  He said he had flare-ups of pain after sitting or standing for about two hours, and he had to move his legs or else they would go to sleep (as part of his neurological problems).  He noted he had pain that radiated down his legs and his feet tingled.  He said he wore a back brace, has been prescribed a cane, and had a wheelchair on order.  Occupationally, he was a car salesman but now was "behind a desk" in financing.  He indicated that he took multiple medications, including steroids and pain relievers, and that he was very limited in his daily activities and avoided stairs.  In an October 2013 statement, the Veteran's representative related that it was the Veteran's contention that he had additional limited motion that was not accurately represented by VA examiner during the examination.

Pertinent records include VA records, consisting of inpatient and outpatient treatment reports and reports of examinations conducted in October 2008, April 2010, and October 2012.  After careful consideration of all the evidence and the pertinent criteria for rating disabilities of the spine, the Board finds that the evidence supports a 40 percent rating from July 31, 2012, and no earlier, for his thoracolumbar spine disability, and that the preponderance of the evidence is against a rating higher than 40 percent from July 31, 2012 for the disability.  

On VA examination in October 2008, the Veteran complained of frequent symptoms of spasm, tenderness, and pain in the low back with limited ability to bend, lift, and carry.  He also noted fatigability and lack of endurance.  These symptoms were reportedly intermittent, and they radiated to the lower extremities, with a sciatica-like feeling in the legs intermittently.  He had regular pain that was treated with high-dose anti-inflammatories, high-dose narcotics, and a lumbar spine brace, as well as therapy and chiropractic care, without much relief.  The examiner noted in his review that there were no incapacitating episodes, with physician-ordered bed rest, in the past 12 months.

On examination, range of motion of the lumbar spine was 60 degrees of flexion, 20 degrees of extension, 20 degrees of lateral bending (right and left lateral flexion), and 15 degrees of right rotation and 20 degrees of left rotation.  There was increased symptomatology and pain with repetitive resisted motion (DeLuca-style testing was done three times against resistance).  There was increased pain elicited with repetitive resisted extension, but not with resisted flexion.  There was mild incoordination in his motion, as well as mild easy fatigability to repetitive strength testing done three times.  Neurologic testing showed reflexes were intact, +2 and symmetric at the knees and ankles.  There was no motor dysfunction.  All major groups of both lower extremities showed normal motor function and tone.  Sensation was intact in an L2 through S1 distribution, bilaterally, with mildly positive straight leg raising sign on the left and right at 45 degrees.  The impression was degenerative joint and degenerative disc disease of the thoracolumbar spine with evidence of L3 compression fracture (old) on X-ray.  The examiner remarked that he would assign the Veteran an additional 5-degree range of motion loss in lumbar extension for the "DeLuca issues."  

On VA examination in April 2010, the Veteran was examined to determine the nature and extent of neurological impairment due to his service-connected thoracolumbar spine disability.  On examination, his gait was normal but slow.  There was normal muscle tone, bulk, and strength (5/5) throughout.  Deep tendon reflexes were 2+ and equal, in knee and ankle jerks.  Sensation in the feet was decreased to pinprick on the bottoms of both feet and was somewhat decreased to pinprick from the left ankle to the bottom of the foot.  Position, vibration sensation, and temperature sensation were normal bilaterally in the lower extremities.  Straight leg raising was negative bilaterally.  In the diagnosis, the examiner noted findings of bilateral feet with decreased sensation mainly to pinprick on the bottom of the feet, with normal position and vibration sense, normal reflexes, and normal motor examination.  She stated that the findings were insufficient to diagnose a peripheral neuropathy or a lumbar radiculopathy.  She also noted that the Veteran had had previous fracture of L1 and L3 for which he was treated with kyphoplasty (two procedures in 2009), and that these were inconsistent with the sensory findings on the bottom of the feet and are of uncertain etiology.  

On VA examination on October 11, 2012, the Veteran complained of progressive worsening of the middle and lower back pain and stiffness, such that his symptoms were now constant and severe.  He required narcotic pain medication three times daily, which provided incomplete relief.  He reported that muscle relaxers were only slightly helpful for spasms and that he was unable to pick up and carry his 2 1/2 year old child due to back pain, which also reportedly interfered with driving.  He related that he needed assistance with bathing and dressing the lower body and that he was unable to do chores around the house due to back pain.  

On examination, range of motion of the lumbar spine was 20 degrees of flexion, 10 degrees of extension, 10 degrees each of right and left lateral flexion, and 15 degrees each of right and left rotation.  After repetitive-use testing, there was no additional limitation of range of motion of the thoracolumbar spine.  Contributing factors to the Veteran's functional loss and/or functional impairment of the thoracolumbar spine were pain on movement and less movement than normal.  On muscle strength testing, there was normal strength (5/5) in the lower extremities except for hip flexion (which was 4/5).  Deep tendon reflexes were 2+ (normal).  Sensation examination upon light touch testing was normal.  A straight leg raising was negative.  The examiner stated that the Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy, or other neurologic abnormalities or findings related to a thoracolumbar spine condition.  The examiner did find that the Veteran had intervertebral disc syndrome of the thoracolumbar spine, with incapacitating episodes during the past 12 months of at least four weeks but less than six weeks.  The Veteran regularly used a cane as an assistive device.  The examiner remarked that the bilateral hip flexion weakness was due to worsening back pain and not to neurologic weakness.  Increased thoracic kyphosis and loss of lumbar lordosis were also noted.  

The examiner noted that the Veteran required assistance in removing and replacing socks and shoes, due to worsening back pain while bending.  He also remarked that X-rays and MRIs in 2009 and 2012 showed multiple thoracolumbar compression fractures, which led to at least 30 days of bed rest due to uncontrolled spine pain while medication were being adjusted.  Thus, there was evidence of one incapacitating back pain from the fracture combined with the degenerative disc and joint disease.  In an opinion discussing the severity of the spine disability, the examiner stated that there was no ankylosis of the thoracolumbar spine, despite having very limited range of motion due to pain, and there were no flare-ups.  He reiterated that there was no objective evidence of thoracolumbar radiculopathy.  He characterized the condition as severe.  

VA treatment records show that that the Veteran was seen multiple times in reference to back pain and was prescribed medication for his symptoms.  MRIs of the thoracic and lumbar spines in February 2008 showed mild wedging of T7 through T10 probably reflecting remote compression fractures, likely mild endplate compressions extending from T4 to T6, and mild degenerative changes throughout the lumbar spine.  At a March 2008 visit to the neurology clinic, the Veteran's strength was 5/5 in all muscle groups.  He was able to perform deep knee bends without assistance and rise from a chair normally.  He walked on heels and toes normally, and his gait was casual.  Reflexes in the patellar and Achilles were 2+.  Sensation was abnormal; neuropathy extended from both feet to the dorsum with pin and light touch.  The impression included neuropathy/radiculopathy most likely secondary to back injuries.  Neurological findings in June 2008, September 2008, December 2008, and March 2009 were consistent with those of March 2008.  In September 2008, the healthcare provider diagnosed neuropathy/radiculopathy, most likely secondary to back injuries.   

In January 2009, the Veteran underwent a kyphoplasty for a compression fracture at L3.  In a pre-operative examination, it was noted he had had no ambulatory aids and no bedrest.  It was also noted he had injured his back when he fell out of bed in August and had increasing back pain and radiation of pain down the lower extremities, with constant bilateral feet numbness or tingling.  He had to reduce his working hours from 80 hours a week to 20 hours a week.  A neurological evaluation in the lower extremities showed his motor strength was 5/5, his reflexes were 2/2, straight leg raising was negative, and sensation to light touch and pinprick was normal.  In May 2009, he still complained of back pain and sciatica into the right leg down to the foot.  CT scan showed a new fracture at L1, as a result of a fall, and he was scheduled for another kyphoplasty.  A pre-operative examination of the lower extremities showed strength was 4/5 and 4-/5 in the right and left lower extremities, respectively, and reflexes were 2+ and symmetric.  The L1 kyphoplasty was performed in June 2009, and in July 2009 it was noted he had less discomfort and had been more active.  He also had fair range of motion of the back, and motor, sensory, and reflex examinations at that time were grossly intact.  On an October 2009 neurology visit, the Veteran reported stabbing pain in the back that did not radiate to the legs.  On examination, strength was 5/5, deep tendon reflexes were 1+/2+ bilaterally with toes downgoing, and sensation was equal in both extremities to light touch, temperature, and vibration.  On a June 2010 neurology visit, motor strength was 5/5, reflexes were symmetric, and sensation was normal to light touch.  

VA treatment records contained in Virtual VA showed that the Veteran complained in September 2010 of worsening low back pain over the past year.  A neurology clinic examination showed motor strength was 5/5, sensation was intact to light touch, and reflexes were 2/4 throughout.  The Veteran received several lumbar facet injections for intractable pain, which was not being managed by conservative treatment, and this occurred in April 2011, August 2011, October 2010, February 2012, and June 2012.  On July 31, 2012, the Veteran's physician acknowledged that the Veteran had had multiple injections and ablation of nerves without pain relief, and advised 30 days of bed rest while starting a different pain medication to give him some relief.  

Period Prior to October 11, 2012

Upon application of the criteria for limitation of motion to the findings on VA examinations and VA records before October 11, 2012, the Veteran does not meet the criteria for the next higher rating, 40 percent, under the General Rating Formula for Diseases and Injuries of the Spine, as limitation of motion, including functional loss, at its worse for the period considered in this appeal was 60 degrees of flexion, 20 degrees of extension, 20 degrees of lateral bending (right and left lateral flexion), and 15 degrees of right rotation and 20 degrees of left rotation; there was no documented ankylosis at any time.  Such findings do not more nearly approximate or equate to forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, which is the criteria for the next higher rating, even considering functional loss due to pain or painful movement, weakness, atrophy, swelling, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion (factors of which the VA examiners took into consideration).

As noted, while there was objective evidence of pain on range of motion, the pain does not rise to the level of functional loss that more nearly approximates or equates to forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, which is the criteria for the next higher rating.  The VA examiner in 2008 specifically noted that DeLuca issues were considered but that he would assign only an additional 5 degree range of motion loss in lumbar extension.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  

As for a separate rating for objective neurological abnormalities, the Board notes that as shown by the findings on the VA examinations and other VA evaluations, there was minimal, if any, neurological symptomatology upon spine evaluations.  On the October 2008 VA examination, straight leg raising was mildly positive, but other neurologic findings were negative for dysfunction.  Then, on the VA examination in April 2010, the straight leg raising was negative, along with other neurologic findings, except that there were positive findings with regard to the feet with decreased sensation.  The examiner concluded that the findings were not sufficient to diagnosis lumbar radiculopathy, and that the sensory findings on the feet were of uncertain etiology but not consistent with the lumbar fractures.  Another VA examiner (in October 2012) likewise did not find any signs or symptoms due to radiculopathy, and also remarked that there were no other neurologic abnormalities related to the thoracolumbar spine.  Scans, images, and X-rays showed degenerative disc disease, and on examination reports and outpatient treatment records there were intermittent complaints and findings related to such neurological symptoms as sensation deficiencies in the feet, pain radiating down the legs, and slight diminution in motor strength in the lower extremities.  However, these findings were not medically related to the service-connected thoracolumbar spine disability.  A medical provider on a clinic visit in September 2008 diagnosed neuropathy/radiculopathy most likely secondary to back injuries, but did not provide any explanation for such conclusion or indicate whether the Veteran's medical history was reviewed.  When presented with the specific question of whether the aforementioned neurological symptoms were manifestations of the service-connected thoracolumbar spine disability, the VA examiners reviewed the record and opined that there was insufficient evidence to diagnose a radiculopathy and that the Veteran did not have a neurologic abnormality attributable to the thoracolumbar spine condition.  With these conclusions, which came after and are felt to outweigh the September 2008 clinical opinion, it cannot be shown that the Veteran's disability picture equates to mild incomplete paralysis for a compensable rating under pertinent neurologic criteria in 38 C.F.R. § 4.124a.  In short, the Board finds that there is a lack of objective evidence of chronic neurological abnormality for the assignment of a separate compensable rating. 

The Board has taken note of the Veteran's reports, at the time of examinations and treatment and at the time of his hearing, regarding pain radiating from the back into the lower extremities and of numbness in the lower extremities.  As noted, such neurological symptoms have not been observed clinically by the examiners or any healthcare providers, with the exceptions as previously discussed.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability of his service-connected thoracolumbar spine disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's objective neurological manifestations of the thoracolumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  It is the objective neurologic abnormalities associated with the service-connected back disability that are to be separately evaluated under the appropriate criteria.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology as reported during examinations and in statements and testimony. 

Furthermore, it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the condition of his thoracolumbar spine and its associated neurologic manifestations.  Thus, his statements and testimony to this effect are excluded or not admissible, that is, the statements are not to be considered as evidence in support of the claim to include whether he meets the criteria for a separate compensable rating for any objective neurologic abnormalities associated with the service-connected back disability. 

In short, the application of the General Rating Formula for Diseases and Injuries of the Spine does not result in a rating higher than 20 percent prior to October 11, 2012.

As for evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least six weeks during a 12 month period have not been shown.  There is no objective medical evidence, as noted by the VA examiner in October 2008, to show that a physician has prescribed bed rest for acute signs and symptoms for at least four weeks over the course of a year, that is, until July 31, 2012.  On that date, the Veteran's primary care physician noted the treatment efforts of the Veteran to relieve his back pain, consisting of multiple injections and nerve ablation, without much if any effect.  He therefore advised bed rest of 30 days for the Veteran while his pain medications were being adjusted.  The prescription for bed rest was noted later by the VA examiner in October 2012, who also remarked that the Veteran had not been able to return to work since about June 2012 (no exact date was given).  Therefore, not only does the occasion of the bed rest prescription signal a worsening of the back condition but it also clearly meets the criterion for a 40 percent rating, and no higher, under Diagnostic Code 5243, involving incapacitation of the back.  Insofar as the Veteran meets the criterion for a 40 percent rating from July 31, 2012, because there is no earlier factually ascertainable date of an incapacitating episode, his claim for a higher rating prior to October 11, 2012 is granted.  

Period Beginning October 11, 2012

Upon application of the criteria for limitation of motion to the findings on VA examinations and VA records from October 11, 2012, the Veteran does not meet the criteria for the next higher rating, 50 percent, under the General Rating Formula for Diseases and Injuries of the Spine, as limitation of motion, including functional loss, at its worse for this period was 20 degrees of flexion, 10 degrees of extension, 10 degrees each of right and left lateral flexion, and 15 degrees each of right and left rotation, all without ankylosis.  Such findings do not more nearly approximate or equate to unfavorable ankylosis of the entire thoracolumbar spine, which is the criterion for the next higher rating, even considering functional loss due to pain of painful movement, weakness, atrophy, swelling, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.

While there was objective evidence of pain on movement during range-of-motion testing, the pain did not rise to the level of functional loss that more nearly approximates or equates to unfavorable ankylosis of the entire thoracolumbar spine.  The VA examiner in October 2012 specifically noted that there was no additional limitation of range of motion of the thoracolumbar spine after repetitive-use testing, no flare-ups, and no ankylosis.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40). 

As for a separate rating for objective neurological abnormalities, the Board finds that there is a lack of objective evidence of chronic neurological abnormality manifested in the service-connected thoracolumbar spine disability for the assignment of a separate compensable rating.  This was explained in detail herein above, in regard to a higher rating for the period prior to October 11, 2012.  As noted, the VA examiner in October 2012 stated that the Veteran did not have any radicular pain or other symptoms due to radiculopathy or neurological findings related to the thoracolumbar spine.  Moreover, on the October 2012 VA examination, neurological evaluation was essentially normal, except for slight diminution in strength on bilateral hip flexion, to which the examiner remarked that such was due to worsening back pain and not to neurologic weakness.  Thus, the Veteran's disability picture does not equate to mild incomplete paralysis for a separate compensable rating under pertinent criteria in 38 C.F.R. § 4.124a. 

While the Veteran is competent describe symptoms such as back pain radiating to the lower extremities and numbness/tingling in the feet, see Layno v. Brown, 6 Vet. App. 465, 470 (1994), his subjective complaints are not consistent with the objective findings on the VA examination.  Moreover, he is not competent to identify a specific level of disability of his service-connected thoracolumbar spine disability according to the appropriate diagnostic codes.  He is not shown to be qualified through specialized, education, training, or experience to offer an opinion on the condition of his thoracolumbar spine and its associated neurologic manifestations.  Such competent evidence concerning the nature and extent of his objective neurological manifestations of the thoracolumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  As such, the Board finds these records to be more probative than the Veteran's complaints of increased symptomatology as reported during examinations and in statements and testimony.  In short, the Board concludes that the Veteran's complaints are outweighed by the findings of the VA examination, which do not support any higher ratings.  

As for evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least six weeks during a 12 month period have not been shown.  There is no objective medical evidence to show that a physician has prescribed bed rest for acute signs and symptoms for six weeks over the course of a year.  The VA examiner in October 2012 specifically identified one occasion, and no others, where the Veteran was prescribed bed rest for at least 30 days of bed rest due to uncontrolled spine pain.  Therefore, a higher rating of 60 percent under Diagnostic Code 5243 is not warranted.  

Conclusion

In summary, application of the rating criteria to the Veteran's degenerative joint and disc disease of the thoracolumbar spine does not result in a rating higher than 20 percent before July 31, 2012; does result in a higher rating of 40 percent from July 31, 2012 to October 11, 2012; and does not result in a rating higher than 40 percent from October 11, 2012.  In arriving at this conclusion, the Board has considered whether assignment of "staged" ratings under Fenderson v. West, 12 Vet. App. 119, 126-27 (1999) was appropriate. 

Cervical Spine Disability

The Veteran asserts that a rating higher than 20 percent is warranted for his cervical spine disc disease.  At a February 2011 hearing, he testified that he could barely move his neck to the left side.  He asserted that his daily neck pain was 8 out of 10 in severity and that he was unable to turn his head while driving.  He took multiple medications for his symptoms.  

Pertinent records include VA records, consisting of inpatient and outpatient treatment reports and reports of examinations conducted in October 2008, April 2010, and October 2012.  After careful consideration of all the evidence and the pertinent criteria for rating disabilities of the spine, the Board finds that the Veteran's service-connected cervical spine disability is properly rated as 20 percent for the entire period considered in this appeal.

To satisfy the criterion for a higher rating, 30 percent, there would have to be evidence of cervical spine forward flexion of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  There is no objective evidence of record to show that the Veteran meets such criteria.  For example, at the time of the October 2008 VA examination, his cervical spine range of motion was shown to be 40 degrees of forward flexion, 45 degrees of extension, 40 degrees of lateral bending to the right and left, and 70 degrees of rotation to the right and left.  At the time of the VA examination in October 2012, his forward flexion was shown to be 25 degrees of forward flexion, 40 degrees of extension, 30 degrees of right lateral flexion, 20 degrees of left lateral flexion, 60 degrees of rotation to the right, and 20 degrees of rotation to the left.  The examiner specifically noted that there was no ankylosis of the cervical spine.  

As noted, Diagnostic Code 5242 is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This implies that the factors for consideration under the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) are now contemplated in the rating assigned under the general rating formula.  Even if DeLuca factors are not contemplated in the rating, there is no evidence to demonstrate with specific clinical findings expressed in degrees of limited motion that pain on use or during flare-ups results in additional functional limitation to the extent that forward flexion of the cervical spine was limited to 15 degrees or less, or that there was favorable ankylosis of the entire cervical spine.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, the VA examiners' findings with regard to range of motion reflect consideration of pain, any flare-ups, and repetitive use, but there were no additional limitations after such considerations.  Thus, based on VA examination reports the Veteran's cervical spine disability is shown to approximate the criteria for a 20 percent rating and no higher.  

Further, a review of VA treatment records does not show that the range of motion of the Veteran's cervical spine was limited to the extent that he would meet the criteria for a higher rating.  That is, there is no documentation of forward flexion of 15 degrees or less or of cervical spine ankylosis.  For example, on outpatient records in March 2008 and December 2008, it was indicated only that there was limited cervical spine motion secondary to pain.  On account of the absence of such documentation, the criteria for the next higher rating, or 30 percent, is not met under Diagnostic Codes 5237 or 5242 for the period covered in this appeal. 

Further, as to whether the evidence demonstrates objective neurologic abnormalities associated with the cervical spine disability, which are to be evaluated separately, the Board notes that the records are not entirely consistent on the matter.  For example, there are VA treatment records in September 2008 that suggest a positive association, indicating that neuropathy and radiculopathy in the upper extremities were consistent with cervical spine injury.  At that time, while motor strength was 5/5 in all muscle groups, and reflexes in the upper extremities were normal for the most part, sensation was abnormal to light touch, superficial pain (pin), temperature, and vibration (left arm worse than right arm).  Neurological findings were normal on an earlier VA outpatient record in March 2008.  Later, on an October 2008 VA examination, the upper extremity neurological findings were within normal limits on motor, sensory, and reflex evaluations.  Moreover, the Veteran denied upper extremity numbness, tingling, or weakness at that time.  On an April 2010 VA neurological examination, the Veteran complained of numbness of the hands.  Examination of the upper extremities showed decreased sensation to pinprick on the hands (mostly in the median nerve distribution), but normal position and vibration sense, reflexes, and motor testing.  The examiner concluded that the findings were insufficient to diagnose a peripheral neuropathy, a carpal tunnel syndrome, or a cervical radiculopathy.  Having reviewed the cervical spine X-rays, scans, and MRIs, as well as the Veteran's medical history and complaints, she further opined that the etiology was less likely as not caused by or the result of the cervical spine condition, noting that the cervical spine showed only mild degenerative changes.  Likewise, the VA examiner in October 2012 came to a similar conclusion following an examination of the Veteran's upper extremities that showed no loss of sensation, strength, or deep tendon reflexes.  He found no current objective evidence of cervical radiculopathy, given the normal neurologic evaluation in regard to the neck).  Given the foregoing, with evidence that preponderates against a finding of neurologic manifestations associated with the cervical spine disability, it is the Board's judgment that this clinical picture does not approximate mild incomplete paralysis under pertinent neurologic criteria in 38 C.F.R. § 4.124a.  In short, the Board finds that there is a lack of objective evidence of chronic neurological abnormality for the assignment of a separate compensable rating. 

While the Board acknowledges the Veteran's competence to report neck pain, limitation of motion, and sensory deficits in the upper extremities, because this requires only personal knowledge as it comes to him through his senses (see Layno v. Brown, 6 Vet. App. 465, 470 (1994)), he is not competent to identify a specific level of disability of his service-connected cervical spine according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's cervical spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings as provided in the examination reports and the clinical records address the applicable criteria under which the Veteran's disability is rated.  As such, the Board finds these records to be more probative than the Veteran's subjective reports of increased symptomatology to warrant a higher rating.  In that regard, it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the condition of his cervical spine and its associated neurologic manifestations.  The Board observes further that the Veteran's opinions and observations alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a, with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2).  Determining the severity of the Veteran's neck disability must be accomplished by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As discussed above, the competent medical evidence of record does not support a higher rating than is currently assigned.  

In short, the application of the General Rating Formula for Diseases and Injuries of the Spine does not result in a rating higher than 20 percent.

Intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The former rating formula has been discussed in the preceding paragraphs.  The latter formula involves evaluating intervertebral disc syndrome based on the total duration of incapacitating episodes over the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In this case, the medical evidence does not demonstrate that the Veteran has incapacitating episodes involving his cervical spine that have a total duration of at least four weeks (for a higher rating of 40 percent) during a period of 12 months.  Neither VA examiner (in October 2008 or October 2012) found that the Veteran required physician-prescribed bed rest.  Nor do any of the VA treatment records disclose that the Veteran experienced incapacitating episodes on account of his cervical spine disability that required physician-prescribed bed rest.  Therefore, a higher rating under Diagnostic Code 5243, as it pertains to incapacitating episodes, is not warranted. 

In summary, application of the rating criteria does not result in a rating higher than 20 percent for the Veteran's degenerative disc disease of the cervical spine.  In arriving at this conclusion, the Board has considered whether assignment of "staged" ratings under Fenderson v. West, 12 Vet. App. 119, 126-27 (1999) was appropriate. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the Board finds that the rating criteria reasonably describe the level and symptomatology of the Veteran's service-connected thoracolumbar and cervical spine disabilities, and provide for higher ratings for more severe symptoms.  For example, the manifestations of the thoracolumbar spine and cervical spine disabilities, including chronic pain, limitation of motion, and degenerative changes, are all incorporated in the schedular criteria for evaluating impairments of the back and neck.  In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule. 

As the disability pictures are encompassed by the Rating Schedule, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).



ORDER

A 40 percent rating beginning July 31, 2012, for degenerative joint and disc disease of the thoracolumbar spine, is warranted.  To this exent, the appeal is granted, subject to laws and regulations governing payment of VA monetary benefits.  

A rating higher than 40 percent from July 31, 2012, for degenerative joint and disc disease of the thoracolumbar spine, is not warranted.  A rating higher than 20 percent for disc disease of the cervical spine is not warranted.  To this extent, the appeal is denied.   


REMAND

A claim for a total disability rating for compensation based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (request for a TDIU, either stated or implied by a fair reading of the claim or of the evidence of record, is not a separate claim for benefits, but part of the claim for increase). 

In this case, a VA examiner in October 2012 found that the Veteran's service-connected thoracolumbar spine impacted his ability to work.  He remarked that due to progressively worsening back pain, the Veteran had been unable to return to work since June 2012 (i.e., for four months).  The examiner also concluded, in an opinion regarding the severity of the back condition, that the Veteran's back pain will likely always interfere with his ability to maintain gainful employment, among other things.  Therefore, the issue of entitlement to TDIU has been reasonably raised by the record, is considered part of the increased rating claim on appeal, and must be developed and adjudicated.  


Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for TDIU. 

2.  After the claim is fully developed, adjudicate the claim for TDIU, including on an extraschedular basis if applicable.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


